DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Official Notice

The claim 5-10 are obvious modification in order to accommodate desired visual design of the GUI and shortcut accessibility of the files from multiple folders.
Using it in radar is also obvious modification as any PC can be used as analysis computer.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windows10 , Jul 29,2015.
Regarding claim 1 Windows 10 teaches
1. An information display device, comprising: processing circuitry configured to: 
display first superordinate menu buttons on a display unit, (figure bellow)
 display a switch button, 
[AltContent: textbox (Switch button 
Chem office)][AltContent: textbox (First subordinate menu buttons
Cisco google chrome)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    725
    954
    media_image1.png
    Greyscale

in response to a selection of the switch button, switch between displaying the first superordinate menu buttons and displaying a shortcut button, (by clicking Chem office  you can either show shortcuts to Chemoffice 2020 or show first subordinate menu b buttons)


    PNG
    media_image2.png
    648
    955
    media_image2.png
    Greyscale

in response to receiving a command to display the shortcut button via the switch button, remove the first superordinate menu buttons (as one can see the clicking ChemOffice 2020 I removed the first subordinate menu buttons )and display a first menu button(ChemScript getting started ) selected from one or more subordinate menu buttons(figure above) associated with the first superordinate menu buttons(ChemScript is a google chrome link associated with google chrome in first figure), the first menu button being registered as the shortcut button,(it is shortcut button) and 
in response to receiving a selection of the shortcut button(when you click on chemscript getting started button ), display subordinate menu buttons corresponding to the shortcut button.(display opens the web page which has links(buttons) corresponding to that shortcut button. See picture bellow)  

    PNG
    media_image3.png
    923
    1363
    media_image3.png
    Greyscale



2. The information display device of claim 1, wherein the processing circuitry is further configured to display the switch button adjacent to the first superordinate menu buttons in an extending direction of the first superordinate menu buttons.  (see first figure Chem button is adjacent to the Cisco button for example)

3. The information display device of claim 1, wherein when one of the first superordinate menu buttons is selected, the processing circuitry is further configured to display subordinate menu buttons corresponding to one or more subordinate menus, respectively.  (selecting Cisco button it will show cisco links)


4. The information display device of claim 3, wherein the processing circuitry is further configured to display the subordinate menu buttons to extend adjacent to the selected first superordinate menu button, in a direction perpendicular to the extending direction of the first superordinate menu buttons.  (as an example by clicking on one of the buttons the set of subbuttons comes underneath, in older versions of the windows it could open by the side, when we talk about perpendicular to button it may mean from the right or from the bottom )


8. The information display device of claim 1, wherein the processing circuitry is further configured to display each of the menu buttons as a rectangular icon.  (figures above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windows10 in view of Official Notice .
Although Windows 10 does not explicitly teach
5. The information display device of claim 3, wherein when one of the subordinate menu buttons is selected, the processing circuitry is further configured to display the first superordinate Page 19 - APPLICATION; Docket No. FEC16311DIVmenu buttons to be translucent so that a detection image is seen through the first superordinate menu buttons.  


6. The information display device of claim 1, wherein when displaying the shortcut button, the processing circuitry is further configured to display a second menu button corresponding to the shortcut button and an image indicating that the shortcut button is a shortcut, the second menu button corresponding to the shortcut button being one of the first superordinate menu buttons and the subordinate menu buttons.  


7. The information display device of claim 1, wherein shortcut button is a first shortcut button, and the processing circuitry is further configured to move a pointer based on an operation performed on a user interface and, when one of the first superordinate menu buttons or the subordinate menu buttons is dragged and dropped via the pointer, register the one of the first superordinate menu buttons or the subordinate menu buttons as a second shortcut button.  


9. The information display device of claim 1, wherein the processing circuitry is further configured to display an image generated by a radar apparatus.  


10. The information display device of claim 1, wherein the processing circuitry is further configured to display an image generated by a navigation system.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Windows10 with teaching by Official Notice in order to accommodate desired visual design of the GUI and shortcut accessibility of the files from multiple folders and also provide convenient GUI for navigation and radars. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645